UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K/A Amendment No. 1 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2012. Commission File Number 000-54313 TASMAN METALS LTD. (Translation of registrant’s name into English) #1305 - 1090 West Georgia Street, Vancouver, British Columbia, V6E 3V7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [] Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TASMAN METALS LTD. (Registrant) Date February 29, 2012 By: /s/Mark Saxon Mark Saxon, President and CEO Explanatory Note Tasman Metals Ltd. (“Tasman”) is hereby amending its current report on Form 6-K previously filed with the Securities and Exchange Commission on February 7, 2012 (the “Prior 6-K”) to replace the Information Circular (the “Information Circular”) which was included with the Prior 6-K with the Amended and Restated Information Circular which is included as Exhibit 99.1 to this Amended Form 6-K. In addition, Tasman is furnishing a Press Release with this Amended Form 6-K which sets forth information concerning the Amended and Restated Information Circular.Other than the replacement of the Information Circular and the furnishing of the Press Release, no part of the Prior 6-K is being amended. Exhibits Exhibit99.1Amended and Restated Information Circular. Exhibit 99.2Press Release dated February 29, 2012.
